Order filed August 21, 2012




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00734-CR
                                    ____________

                CHRISTOPHER DAVID BICKERSTAFF, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 344th District Court
                             Chambers County, Texas
                           Trial Court Cause No. 9318-A


                                      ORDER

       The clerk’s record was filed August 14, 2012. Our review has determined that a
relevant item has been omitted from the clerk’s record. See Tex. R. App. P. 34.5(c). The
record does not contain the notice of appeal.

       The Chambers County District Clerk is directed to file a supplemental clerk’s
record on or before September 20, 2012, containing the notice of appeal.
       If the omitted item is not part of the case file, the district clerk is directed to file a
supplemental clerk’s record containing a certified statement that the omitted item is not a
part of the case file.



                                     PER CURIAM